DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 3, line 1, “animails” should read “animals”, additionally it appears a word is missing at the end of sentence 1 on page 3 “domesticated dogs and other animails often experience idiopathic or environmentally induced”.  Appropriate correction is required.

Claim Objection
Claim 17 objected to because of the following informalities:  in claim 17, line 2, "sound device to produce the at least one ineffective sound" should read "sound device to produce at least one ineffective sound".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“connecting device adapted to be attached to an animal” in claim 1, generic placeholder device coupled with the functional language adapted to.
“a monitoring device configured to monitor an action of the animal” in claim 1, generic placeholder device coupled with functional language configured to.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“connecting device adapted to be attached to an animal” has provided structure on page 23, lines 9-12 such as a collar that goes around the neck of the animal, a body harness, a device capable of attaching to a body part of the animal.
“a monitoring device configured to monitor an action of the animal” has provided structure on page 23, lines 13, such as a motion sensor or microphone. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the convention of measuring and observing the reaction time, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Without knowing what event, behavior or lack thereof constitutes the reaction time and the convention for measuring it, one of ordinary skill in the art would be unable to configure the device to correctly determine if the animal has hearing loss based on their reaction time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reaction time” in claim 20 is a relative term which renders the claim indefinite. The term “reaction time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the concept of reaction time is known, neither the specification nor the claims gives any support as to what constitutes the reaction time for this device or the convention for measuring it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marmen et al (US 20170135315 A1). 
Regarding claim 1, Marmen et al teaches an animal behavior management system, comprising: a 
connecting device (100) adapted to be attached to an animal; a monitoring device (150 and 160) configured to monitor an action of the animal, wherein the monitoring device is attached to the connecting device; a control unit (130, may be a smart phone) in communication with the monitoring device (150 and 160), wherein the control unit is configured to determine if the action of the animal is related to an undesirable behavior of the animal (mark different behavior (positive, negative, etc.), see paragraph 0180); and wherein the control unit is remotely (smart phone 130) located with respect to the monitoring device; and a sound device (120 and 180) in communication with the control unit, wherein the sound device is adapted to emit a plurality of sounds (multiple sound components, see paragraph 0008) that are audible to the animal, wherein the control unit activates the sound device (120 and 180) to produce at least one of the plurality of sounds when the action is determined by the control unit to be an undesirable behavior (see paragraphs 0077 and 0078).
	
	Regarding claim 2, Marmen et al teaches the animal behavior management system of claim 1 wherein the connecting device is comprised of a collar (collar 100).

Regarding claim 3, Marmen et al teaches the animal behavior management system of claim 1 wherein the monitoring device is comprised of a motion sensor (motion components 150).

Regarding claim 4, Marmen et al teaches the animal behavior management system of claim 1 wherein the monitoring device is comprised of a microphone (microphone 160).

Regarding claim 5, Marmen et al teaches the animal behavior management system of claim 1 wherein the sound device is comprised of a speaker (speaker 180).

Regarding claim 7, Marmen et al teaches the animal behavior management system of claim 1 wherein the control unit is comprised of a server computer or mobile device (smartphone 130).

Regarding claim 8, Marmen et al teaches the animal behavior management system of claim 1 wherein the action is comprised of a physical movement of the animal (to stop moving with respect to the earth, and/or to stop a local movement of its body, see paragraph 0113).

Regarding claim 9, Marmen et al teaches the animal behavior management system of claim 1 wherein the action is comprised of a physical movement of a head or neck of the animal (to stop a local movement of its body, see paragraph 0113).

Regarding claim 10, Marmen et al teaches the animal behavior management system of claim 1 wherein the action is comprised of an animal sound produced by the animal (see paragraph 0166, training cessation barking, see also If an alert command is issued to the animal, the time it takes for the animal to cease making noise, paragraph 0113).
	
	Regarding claim 11, Marmen et al teaches the animal behavior management system of claim 1 wherein the action is comprised of a physical movement by the animal and an animal sound produced by the animal (If an alert command is issued to the animal, the time it takes for the animal to cease making noise, to stop moving with respect to the earth, and/or to stop a local movement of its body may be measured, see paragraph 0113).

	Regarding claim 13, Marmen et al teaches the animal behavior management system of claim 1 wherein the control unit is configured to determine if the action related to the undesirable behavior has stopped within a period of time after a first sound of the plurality of sounds has been emitted by the sound device (For example, when a particular command is given to the animal, the amount of time it may take for the animal to perform the command may be determined by the computerized controller 130. If an alert command is issued to the animal, the time it takes for the animal to cease making noise, to stop moving with respect to the earth, and/or to stop a local movement of its body may be measured, paragraph 0113). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marmen et al (US 20170135315 A1) as applied to claim 1 above, and further in view of Conway (DE 202013002613 U1).
Regarding claim 6, Marmen et al teaches the animal behavior management system of claim 1.
Marmen et al fails to teach wherein the sound device is not attached to the connecting device.
Conway teaches wherein the sound device is not attached to the connecting device 
(loudspeaker module 34).
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the sound device not attached to the connecting device as taught by Conway in order for the connecting device to be less bulky and the sound device to be placed somewhere practical for their specific behavioral problem.

Claims 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marmen et al (US 20170135315 A1) as applied to claims 1 and 13 above, and further in view of Patterson et al (US 20020189551 A1). 
Regarding claim 12, Marmen et al teaches the animal behavior management system of claim 1.
Marmen et al fails to teach wherein the sound is comprised of an undesirable sound to the
animal that produces a physical response by the animal.
	Patterson et al teaches wherein the sound is comprised of an undesirable sound to the animal that produces a physical response by the animal (sounds at frequencies unpleasant to the ears of dogs or cats (or other animals to be deterred, paragraph 0006).
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the sound being undesirable and producing a response as taught by Patterson et al in order to cause the dog to cease the undesirable or negative behavior.

Regarding claim 14, Marmen et al teaches the animal behavior management system of claim 13.
Marmen et al fails to teach wherein the control unit is configured to determine at least one effective sound of the plurality of sounds that is effective at stopping the undesirable behavior.
Patterson et al teaches wherein the control unit is configured to determine at least one effective sound of the plurality of sounds that is effective at stopping the undesirable behavior (circuit 130 determines effectiveness of the deterrent signal, see paragraph 0028 and claim 5).
It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the control unit determining an effective sound as taught by Patterson et al in order to effectively punish or limit undesirable behavior. 

Regarding claim 15, Marmen et al teaches the animal behavior management system of claim 14.
Marmen et al fails to teach wherein the control unit is configured to determine at least one ineffective sound of the plurality of sounds that is ineffective at stopping the undesirable behavior.
Patterson et al teaches wherein the control unit is configured to determine at least one ineffective sound of the plurality of sounds that is ineffective at stopping the undesirable behavior (As noted, feedback-type control preferably is implemented with the circuit 130 such that if a given admonishment does not stop the animal 30 from entering the protected area 30, a subsequent signal can emitted. For example, if the sensors 60, 60' determine that animal 30 is still present, the same admonishment but with louder volume, and/or a more severe admonishment can be output by the transducers 80 and/or 90, see paragraph 0028).
It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the control unit determining an ineffective sound as taught by Patterson et al in order to not waste training time with ineffective techniques, and to allow the user to find a sound that effectively stops the undesirable behavior. 

Regarding claim 16, Marmen et al teaches the animal behavior management system of claim 15.
Marmen et al fails to teach wherein the at least one effective sound and the at least one ineffective sound are stored within a database associated with the animal.
Patterson et al teaches wherein the at least one effective sound and the at least one ineffective sound are stored within a database associated with the animal (sounds stored in library 150, see paragraph 0027).
It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the effective and ineffective sounds being stored as taught by Patterson et al so they are easily accessible by the controller.

Regarding claim 18, Marmen et al teaches the animal behavior management system of claim 16.
Marmen et al fails to teach wherein the control unit activates the sound device to produce the
at least one ineffective sound.
	Patterson et al teaches wherein the control unit activates the sound device to produce the at least one ineffective sound (feedback-type control preferably is implemented with the circuit 130 such that if a given admonishment does not stop the animal 30 from entering the protected area 30, a subsequent signal can emitted, see paragraph 0028).
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with activating the ineffective sound of Patterson et al to ensure that the sound is truly ineffective.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Marmen et al (US 20170135315 A1) and Patterson et al (US 20020189551 A1) as applied to claim 16 above, and further in view of Lee (AU 2006312300 A1). 
Regarding claim 17, the modified reference teaches the animal behavior management system of 
claim 16.
The modified reference fails to teach wherein the control unit does not activate the sound
device to produce the at least one ineffective sound.
	Lee wherein the control unit does not activate the sound device to produce the at least one ineffective sound (Bypassing ineffective correction intensities results in more effective training and more quickly deters the dog from undesirable behavior, see page 6, paragraph 0012).
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify the modified reference with not activating the ineffective sound as taught by Lee in order to not waste training time with a technique that is not effective.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marmen et al (US 20170135315 A1) as applied to claim 1 above, and further in view of Jersa (US 20170042121 A1).
Regarding claim 19, Marmen et al teaches the animal behavior management system of claim 1.
Marmen et al fails to teach wherein the plurality of sounds each have a different frequency.
Jersa teaches wherein the plurality of sounds each have a different frequency (first and second 
ultrasonic frequency signals, see paragraph 0021-0022).
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the plurality of sounds having different frequencies as taught by Jersa in order to use different frequencies for different dogs, depending on which ones trigger the best response from the dog.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marmen et al (US 20170135315 A1) as applied to claim 1 above, and further in view of Schulman et al (US 20210104311 A1) and Levine (US 20200315544 A1). 
Regarding claim 20, Marmen et al teaches the animal behavior management system of claim 1, 
wherein the control unit compares a current reaction time of the animal to a past reaction time during producing of one of the plurality of sounds (In some embodiments, the measured values may be compared to historical data corresponding to the particular animal…, the measured response time, and other variables may be used to score, monitor, and/or compare animal behavior, see paragraph 0113).
	Marmen et al fails to teach wherein if the current reaction time is greater than the past reaction time more than a threshold time amount the control unit sends a notification that the animal has a loss of hearing.
	Schulman et al teaches wherein if the current reaction time is greater than the past reaction time more than a threshold time amount the control unit sends a notification (If a subject's estimated level of impairment changes, particularly if it appears the subject is deteriorating, caregivers and/or clinicians may be notified, e.g., via audio/visual output, and/or by email, text message, or other push notifications. For example, in some embodiments, times required for subject to provide task-engagement input in response to prompts (e.g., indicating completion of a step of a task) and/or statistics computed based on those times maybe evaluated to determine a measure of impairment of subject, see paragraph 0048). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the reaction time determination of Schulman in order to keep track of the animal’s hearing or impairment abilities so they can receive care when necessary. 
	Levine teaches the notification that the animal has a loss of hearing (The data processor
32 sends the hearing test result signals, which may include data that indicates hearing loss associated with the patient 12, see paragraph 0034). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing
date to modify Marmen et al with the notification for hearing loss so the owner is able to schedule a veterinarian appointment for the animal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar shock or anti-barking collar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642